--------------------------------------------------------------------------------

Exhibit 10.4

INTELLECTUAL PROPERTY MATTERS AGREEMENT


by and between


TRINITY INDUSTRIES, INC.


and


ARCOSA, INC.


Dated as of October 31, 2018


--------------------------------------------------------------------------------

TABLE OF CONTENTS



 Page
 
ARTICLE I
     
DEFINITIONS
     
Section 1.01
Certain Defined Terms
1
     
ARTICLE II
     
LICENSE GRANT
     
Section 2.01
Grant from Trinity to Arcosa
3
Section 2.02
Grant from Arcosa to Trinity
3
Section 2.03
Improvements
3
Section 2.04
Section 365(n) of the Bankruptcy Code
4
Section 2.05
Ownership; Reservation of Rights
4
     
ARTICLE III
     
COVENANTS
     
Section 3.01
Ownership
4
Section 3.02
Prosecution and Maintenance
4
Section 3.03
Third Party Infringements, Misappropriations, Violations
4
Section 3.04
Patent Marking
4
     
ARTICLE IV
     
TERM AND TERMINATION
     
Section 4.01
Term
5
Section 4.02
No Termination
5
     
ARTICLE V
     
DISCLAIMER; LIMITATION OF LIABILITY; ASSUMPTION OF RISK
     
Section 5.01
Warranty and Disclaimer
5
Section 5.02
Consequential Damages
5
Section 5.03
Assumption of Risk
6
Section 5.04
Indemnification
6



i

--------------------------------------------------------------------------------

ARTICLE VI
     
MISCELLANEOUS PROVISIONS
     
Section 6.01
Confidentiality
6
Section 6.02
Independent Contractor
6
Section 6.03
Complete Agreement
6

Section 6.04
Counterparts
7
Section 6.05
Notices
7
Section 6.06
Waiver
7
Section 6.07
Modification or Amendment
8
Section 6.08
No Assignment; Binding Effect
8
Section 6.09
No Circumvention
8
Section 6.10
Subsidiaries
8
Section 6.11
Third Party Beneficiaries
8
Section 6.12
Titles and Headings
8
Section 6.13
Exhibits and Schedules
8

Section 6.14
Governing Law
9
Section 6.15
Disputes; Consent to Jurisdiction
9
Section 6.16
Specific Performance
9
Section 6.17
Waiver of Jury Trial
10
Section 6.18
Severability
10
Section 6.19
Construction
10
Section 6.20
Authorization
10
Section 6.21
No Duplication; No Double Recovery
10
Section 6.22
No Reliance on Other Party
11



ii

--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY MATTERS AGREEMENT


This INTELLECTUAL PROPERTY MATTERS AGREEMENT dated as of October 31, 2018 (this
“Agreement”), is by and between Trinity Industries, Inc., a Delaware corporation
(“Trinity”), and Arcosa, Inc., a Delaware corporation (“Arcosa”).  Each of
Trinity and Arcosa is sometimes referred to as a “Party” and collectively are
sometimes referred to as the “Parties.”  All capitalized terms used and not
defined in this Agreement shall have the meanings assigned to them in the
Separation and Distribution Agreement (defined below).


RECITALS


WHEREAS, Trinity and Arcosa have entered into that certain Separation and
Distribution Agreement, dated as of October 31, 2018 (the “Separation and
Distribution Agreement”), pursuant to which, in accordance with the Internal
Reorganization, Trinity was separated into two separate, independent,
publicly-traded companies; (i) one comprising the Arcosa Business, which is
owned and conducted directly or indirectly by Arcosa, all of the common stock of
which was distributed to the Trinity stockholders, and (ii) one comprising the
Trinity Business, which continues to be owned and conducted, directly or
indirectly, by Trinity, all on the terms and conditions set forth in the
Separation and Distribution Agreement; and


WHEREAS, in connection with the transactions contemplated by the Separation and
Distribution Agreement, each Party agreed to license to the other certain
Intellectual Property commencing as of the Effective Time, on the terms and
conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth hereafter, and intending to be
legally bound hereby, the Parties hereby agree as follows:


ARTICLE I

DEFINITIONS


Section 1.01          Certain Defined Terms.  Capitalized terms used but not
defined herein have the meanings given to such terms in the Separation and
Distribution Agreement. The following capitalized terms used in this Agreement
shall have the meanings set forth below:


(a)          “Arcosa Intellectual Property” means Intellectual Property (other
than Trademarks) that both (i) is owned by the Arcosa Group as of the Effective
Time and (ii) was used in the Trinity Business in the twelve (12) consecutive
months immediately prior to the Effective Time, including the Intellectual
Property identified on Schedule A.  For the avoidance of doubt, Arcosa
Intellectual Property does not include any Intellectual Property created or
acquired by any member of the Arcosa Group after the Effective Time, except for
any patent filed by any member of the Arcosa Group after the Effective Time that
claims priority back to any patents described by (i) and (ii) above.



--------------------------------------------------------------------------------

(b)          “Arcosa Segments” means (i) construction products, namely,
manufacturing and selling trench shields and shoring products and services for
infrastructure-related projects, and producing and selling lightweight and
natural construction aggregates, provided that in no event shall such products
include highway products; (ii) transportation products, namely, manufacturing
and selling barges and related products for inland waterway services; (iii)
manufacturing and selling steel components for railcars and other transportation
equipment; and (iv) energy production and transmission equipment, namely,
structural wind energy towers, well-head and related energy products storage
equipment, steel utility structures for electricity transmission and
distribution, pressurized and non-pressurized storage and distribution
containers, cryogenic storage and transport containers and gas processing and
storage equipment used at well sites and midstream locations.


(c)          “Improvement” means any modification, derivative work or
improvement of any technology, whether or not patentable, including, without
limitation, designs, formulae, procedures, methods, techniques, ideas, know-how,
results of research and development, software, inventions, apparatus, creations,
works of authorship and other similar materials, and all recordings, graphs,
drawings, reports, analyses, and other writings, and any other embodiments of
the above, in any form whether or not specifically listed herein.


(d)          “Intellectual Property” shall have the definition set forth in the
Separation and Distribution Agreement; provided, that the term “Intellectual
Property”, as used herein, expressly excludes Trademarks.


(e)          “Trinity Intellectual Property” means Intellectual Property (other
than Trademarks) that both (i) is owned by the Trinity Group as of the Effective
Time and (ii) was used in the Arcosa Business in the twelve (12) consecutive
months immediately prior to the Effective Time, including the Intellectual
Property identified on Schedule B.  For the avoidance of doubt, Trinity
Intellectual Property does not include any Intellectual Property created or
acquired by any member of the Trinity Group after the Effective Time, except for
any patent filed by any member of the Trinity Group after the Effective Time
that claims priority back to any patents described by (i) and (ii) above.


(f)          “Trinity Segments” means (i) manufacturing, selling and/or leasing
railcars and manufacturing and selling related parts and components; (ii)
railcar maintenance, management, repair and retrofitting services; (iii)
manufacturing, selling and renting highway products; (iv) manufacturing and
selling heads for railcars and storage containers; (v) mounting of wheel and
axle sets and (vi) owning and/or operating a fleet of railcars and providing
third-party fleet leasing, management, maintenance, and administrative services,
and providing logistical and security services.


(g)          “Use” means to use, practice, reproduce, distribute, perform,
display, license, sublicense, and otherwise exploit; to prepare modifications,
derivative works, or improvements based upon; and to make, have made, sell,
distribute, offer to sell, have sold, import, export, lease and otherwise
commercialize or dispose of products and services based upon the Intellectual
Property.


2

--------------------------------------------------------------------------------

ARTICLE II

LICENSE GRANT
Section 2.01          Grant from Trinity to Arcosa.


(a)          Trinity hereby grants, and shall cause the other members of the
Trinity Group to grant, to Arcosa a worldwide, perpetual, irrevocable,
royalty-free, fully paid-up license to Use the Trinity Intellectual Property for
any purpose within the Arcosa Business or any future business of the Arcosa
Group, provided that Arcosa shall have no right to Use the Trinity Intellectual
Property in connection with the Trinity Segments.  The foregoing license is not
sublicensable except as expressly provided in Section 2.01(b).  The foregoing
license is (i) exclusive (except with respect to the Trinity Group) within the
field of the Arcosa Segments and (ii) non-exclusive in all other fields.


(b)          Arcosa may grant sublicenses of the rights and licenses granted
under this Section 2.01 in whole or in part to (i) the other members of the
Arcosa Group, for so long as such members are Affiliates of Arcosa; (ii)
contractors and other service providers performing services for the benefit of
the Arcosa Group, for the duration of the performance of such services; and
(iii) customers of the Arcosa Group in connection with the provision of products
and services to such customers.


Section 2.02          Grant from Arcosa to Trinity.


(a)          Arcosa hereby grants, and shall cause the other members of the
Arcosa Group to grant, to Trinity a worldwide, perpetual, irrevocable,
royalty-free, fully paid-up license to Use the Arcosa Intellectual Property for
any purpose within the Trinity Business or any future business of the Trinity
Group, provided that Trinity shall have no right to Use the Arcosa Intellectual
Property in connection with the Arcosa Segments.  The foregoing license is not
sublicensable except as expressly provided in Section 2.02(b).  The foregoing
license is (i) exclusive (except with respect to the Arcosa Group) within the
field of the Trinity Segments and (ii) non-exclusive in all other fields.


(b)          Trinity may grant sublicenses of the rights and licenses granted
under this Section 2.02 in whole or in part to (i) the other members of the
Trinity Group, for so long as such members are Affiliates of Trinity; (ii)
contractors and other service providers performing services for the benefit of
the Trinity Group, for the duration of the performance of such services; and
(iii) customers of the Trinity Group in connection with the provision of
products and services to such customers.


Section 2.03          Improvements.  As between the Parties, Trinity shall own
any Improvements made by or on behalf of any member of the Trinity Group to the
Trinity Intellectual Property or the Arcosa Intellectual Property.  As between
the Parties, Arcosa shall own any Improvements made by or on behalf of it to the
Arcosa Intellectual Property or the Trinity Intellectual Property.   Neither
Party will have any obligation to license, disclose or deliver to the other
Party any Improvements made by it to the Trinity Intellectual Property or the
Arcosa Intellectual Property.


3

--------------------------------------------------------------------------------

Section 2.04          Section 365(n) of the Bankruptcy Code.  All rights and
licenses granted under this Agreement are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the United States Bankruptcy Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under Section 101 (35A) of the Bankruptcy Code.  The Parties shall retain and
may fully exercise all of their respective rights and elections under the
Bankruptcy Code.


Section 2.05          Ownership; Reservation of Rights.  As between the Parties,
Trinity will continue to own all right, title and interest in and to the Trinity
Intellectual Property.  As between the Parties, Arcosa will continue to own all
right, title and interest in and to the Arcosa Intellectual Property.  All
rights not expressly granted by a Party hereunder are reserved by such Party. 
Without limiting the generality of the foregoing, the Parties expressly
acknowledge that nothing contained herein shall be construed or interpreted as a
grant, by implication or otherwise, of any licenses other than the licenses
expressly set forth in this Article II.  The licenses granted in Sections 2.01
and 2.02 are subject to, and limited by, any and all licenses, rights,
limitations and restrictions with respect to, as applicable, the Trinity
Intellectual Property or the Arcosa Intellectual Property previously granted to
or otherwise obtained by any Third Party that are in effect as of the Effective
Time, for so long as such previous licenses, rights, limitations and
restrictions are in effect.


ARTICLE III

COVENANTS


Section 3.01          Ownership.  No Party shall represent that it has any
ownership interest in any Intellectual Property of the other Party licensed
hereunder.


Section 3.02          Prosecution and Maintenance.  Each Party retains the sole
right to protect at its sole discretion the Intellectual Property owned by such
Party, including deciding whether and how to file and prosecute applications to
register patents and copyrights included in such Intellectual Property, whether
to abandon prosecution of such applications, and whether to discontinue payment
of any maintenance or renewal fees with respect to any patents.


Section 3.03          Third Party Infringements, Misappropriations, Violations. 
Each Party shall promptly notify the other Party in writing of any
infringements, misappropriations or other violations by a Third Party of the
Intellectual Property of the other Party being licensed hereunder that come to
such Party’s attention.  The licensing Party shall have the sole right to
determine at its sole discretion whether any action shall be taken in response
to such infringements, misappropriations or other violations.  Any such action
taken by the licensing Party shall be taken at the sole cost and expense of the
licensing Party, and any damages awarded or otherwise paid by a Third Party as a
result of any such action shall be for the sole account of the licensing Party. 
As reasonably requested by the licensing Party, the other Party shall cooperate
in any such action at the licensing Party’s sole cost and expense.


Section 3.04          Patent Marking.  Each Party acknowledges and agrees that
it shall comply with all reasonable requests of the other Party relative to
patent markings required to comply with or obtain the benefit of statutory
notice or other provisions.


4

--------------------------------------------------------------------------------

ARTICLE IV

TERM AND TERMINATION


Section 4.01          Term.  This Agreement shall remain in full force and
effect in perpetuity unless terminated in accordance with its terms.


Section 4.02          No Termination.  This Agreement may only be terminated
upon the mutual written agreement of the Parties hereto.  In the event of a
breach of this Agreement, the sole and exclusive remedy of the non-breaching
Party shall be to recover monetary damages and/or to obtain injunctive or
equitable relief.


ARTICLE V

DISCLAIMER; LIMITATION OF LIABILITY; ASSUMPTION OF RISK


Section 5.01          Warranty and Disclaimer.


(a)          NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE INTELLECTUAL
PROPERTY LICENSED BY THE PARTIES PURSUANT TO THIS AGREEMENT IS FURNISHED “AS
IS”, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR
ANY PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT, QUALITY, USEFULNESS, COMMERCIAL
UTILITY, ADEQUACY, COMPLIANCE WITH ANY LAW, DOMESTIC OR FOREIGN, AND IMPLIED
WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE.


(b)          Each of Trinity (on behalf of itself and each member of the Trinity
Group) and Arcosa (on behalf of itself and each member of the Arcosa Group)
further understands and agrees that if the disclaimer of express or implied
representations and warranties contained in Section 5.01(a) is held
unenforceable or is unavailable for any reason under the Laws of any
jurisdiction outside the United States or if, under the Laws of a jurisdiction
outside the United States, both Trinity or any member of the Trinity Group, on
the one hand, and Arcosa or any member of the Arcosa Group, on the other hand,
are jointly or severally liable for any Trinity Liability or any Arcosa
Liability, respectively, then, the Parties intend that, notwithstanding any
provision to the contrary under the Laws of such foreign jurisdictions, the
provisions of this Agreement (including the disclaimer of all representations
and warranties, allocation of Liabilities among the Parties and their respective
Subsidiaries, releases, indemnification and contribution of Liabilities) shall
prevail for any and all purposes among the Parties and their respective
Subsidiaries.


Section 5.02          Consequential Damages.  EXCEPT AS MAY BE AWARDED TO A
THIRD PARTY IN CONNECTION WITH ANY THIRD PARTY CLAIM THAT IS SUBJECT TO THE
INDEMNIFICATION OBLIGATIONS IN SECTION 5.04, IN NO EVENT SHALL TRINITY, ARCOSA
OR THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES OR OTHER AGENTS
BE LIABLE UNDER THIS AGREEMENT FOR ANY PUNITIVE, EXEMPLARY, SPECIAL, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE, AND IN NO EVENT SHALL
EITHER PARTY OR ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES OR OTHER
AGENTS BE LIABLE UNDER THIS AGREEMENT FOR LOST PROFITS, OPPORTUNITY COSTS,
DIMINUTION IN VALUE OR DAMAGES BASED UPON A MULTIPLE OF EARNINGS OR SIMILAR
FINANCIAL MEASURE, EVEN IF UNDER APPLICABLE LAW SUCH LOST PROFITS, OPPORTUNITY
COSTS, DIMINUTION IN VALUE, OR SUCH DAMAGES WOULD NOT BE CONSIDERED
CONSEQUENTIAL OR SPECIAL DAMAGES.


5

--------------------------------------------------------------------------------

Section 5.03          Assumption of Risk.


(a)          Arcosa, on behalf of itself and its Affiliates, hereby assumes all
risk and liability in connection with the Arcosa Group’s use of the Trinity
Intellectual Property, provided that nothing in this Agreement shall be deemed
to limit the rights and remedies of Arcosa pursuant to the Separation and
Distribution Agreement.


(b)          Trinity, on behalf of itself and its Affiliates, hereby assumes all
risk and liability in connection with the Trinity Group’s use of the Arcosa
Intellectual Property, provided that nothing in this Agreement shall be deemed
to limit the rights and remedies of Trinity pursuant to the Separation and
Distribution Agreement.


Section 5.04          Indemnification. The provisions of Article VI of the
Separation and Distribution Agreement shall govern any and all Liabilities or
indemnification (including any Indemnifiable Losses) under or in connection with
this Agreement, whether arising from statute, principle of common or civil law,
principles of strict liability, tort, contract or otherwise under or in
connection with this Agreement.


ARTICLE VI

MISCELLANEOUS PROVISIONS


Section 6.01          Confidentiality.  Section 7.5 (Confidentiality) of the
Separation and Distribution Agreement shall govern the treatment of any
Confidential Information disclosed under this Agreement.


Section 6.02          Independent Contractor.  Each of Trinity, Arcosa, the
Service Providers and the Service Recipients shall be an independent contractor
in the performance of its respective obligations hereunder.  Nothing in this
Agreement shall create or be deemed to create a partnership, joint venture or a
relationship of principal and agent or of employer and employee between Trinity
and Arcosa, or between any Service Provider and a Service Recipient.


Section 6.03          Complete Agreement.  This Agreement, including the
exhibits and schedules attached hereto, the Separation and Distribution
Agreement and the other Ancillary Agreements (and the exhibits and schedules
thereto) shall constitute the entire agreement between the Parties with respect
to the subject matter hereof and thereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter. In
the event of any conflict between the terms and conditions of the body of this
Agreement and the terms and conditions of any Schedule, the terms and conditions
of such Schedule shall control.  Notwithstanding anything to the contrary in
this Agreement, in the case of any conflict between the provisions of this
Agreement and the provisions of the Separation and Distribution Agreement, the
provisions of the Separation and Distribution Agreement shall control.


6

--------------------------------------------------------------------------------

Section 6.04          Counterparts.  This Agreement may be executed in more than
one counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the Parties and delivered to the other Party. Execution of this
Agreement or any other documents pursuant to this Agreement by electronic e-mail
or other electronic copy of a signature shall be deemed to be, and shall have
the same effect as, executed by an original signature.


Section 6.05          Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt unless
the day of receipt is not a Business Day, in which case it shall be deemed to
have been duly given or made on the next Business Day) by delivery in person, by
overnight courier service, by facsimile with receipt confirmed (followed by
delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 6.05):


If to Trinity:


Trinity Industries, Inc.
2525 N. Stemmons Freeway
Dallas, Texas 75207-2401
Attn: General Counsel


If to Arcosa:


Arcosa, Inc.
500 North Akard St., Suite 400
Dallas, Texas 75201
Attn: General Counsel


Section 6.06          Waiver.


(a)          Any provision of this Agreement may be waived if, and only if, such
waiver is in writing and signed by the Party against whom the waiver is to be
effective.


(b)          No failure or delay by either Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.


7

--------------------------------------------------------------------------------

Section 6.07          Modification or Amendment.  This Agreement may only be
amended, modified or supplemented, in whole or in part, in a writing signed on
behalf of each of the Parties in the same manner as this Agreement and which
makes reference to this Agreement.


Section 6.08          No Assignment; Binding Effect.  This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
permitted successors and assigns.  No Party to this Agreement may assign or
delegate, by operation of law or otherwise, all or any portion of its rights,
obligations or liabilities under this Agreement without the prior written
consent of the other party to this Agreement, which such Party may withhold in
its absolute discretion.  Subject to the preceding sentence, this Agreement is
binding upon, inures to the benefit of and is enforceable by the Parties hereto
and their respective successors and permitted assigns.


Section 6.09          No Circumvention.  The Parties agree not to directly or
indirectly take any actions, act in concert with any Person who takes an action,
or cause or allow any member of any such Party’s Group to take any actions
(including the failure to take a reasonable action) such that the resulting
effect is to materially undermine the effectiveness of any of the provisions of
this Agreement.


Section 6.10          Subsidiaries.  Each of the Parties shall cause (or with
respect to an Affiliate that is not a Subsidiary, shall use commercially
reasonable efforts to cause) to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth herein to be
performed by any Subsidiary or Affiliate of such Party or by any Business Entity
that becomes a Subsidiary or Affiliate of such Party on and after the Effective
Time. This Agreement is being entered into by Trinity and Arcosa on behalf of
themselves and the members of their respective groups (the Trinity Group and the
Arcosa Group).  This Agreement shall constitute a direct obligation of each such
entity and shall be deemed to have been readopted and affirmed on behalf of any
Business Entity that becomes a Subsidiary or Affiliate of such Party on and
after the Effective Time.  Either Party shall have the right, by giving notice
to the other Party, to require that any Subsidiary of the other Party execute a
counterpart to this Agreement to become bound by the provisions of this
Agreement applicable to such Subsidiary.


Section 6.11          Third Party Beneficiaries.  Except (i) as provided in
Article V relating to Indemnified Parties, this Agreement is solely for the
benefit of each Party hereto and its respective Affiliates, successors or
permitted assigns, and it is not the intention of the Parties to confer third
party beneficiary rights upon any other Person, and should not be deemed to
confer upon any third party any remedy, claim, liability, reimbursement,
Proceedings or other right in excess of those existing without reference to this
Agreement.


Section 6.12          Titles and Headings.  Titles and headings to Sections and
Articles are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.


Section 6.13          Exhibits and Schedules.  The exhibits and schedules hereto
shall be construed with and be an integral part of this Agreement to the same
extent as if the same had been set forth verbatim herein.  Nothing in the
Exhibits or Schedules constitutes an admission of any liability or obligation of
any member of the Trinity Group or the Arcosa Group or any of their respective
Affiliates to any third party, nor, with respect to any third party, an
admission against the interests of any member of the Trinity Group or the Arcosa
Group or any of their respective Affiliates.


8

--------------------------------------------------------------------------------

Section 6.14          Governing Law.  This Agreement, and all actions, causes of
action, or claims of any kind (whether at law, in equity, in contract, in tort
or otherwise) that may be based upon, arise out of, or relate to this Agreement,
or the negotiation, execution, or performance of this Agreement (including any
action, cause of action, or claim of any kind based upon, arising out of, or
related to any representation or warranty made in, in connection with, or as an
inducement to this Agreement) shall be governed by and construed in accordance
with the Laws of the State of Delaware, irrespective of the choice of Laws
principles of the State of Delaware, including without limitation Delaware laws
relating to applicable statutes of limitations and burdens of proof and
available remedies.


Section 6.15          Disputes; Consent to Jurisdiction.


(a)          All Agreement Disputes will be resolved in accordance with the
procedures set forth in Article VIII of the Separation and Distribution
Agreement.


(b)          Subject to the provisions of Article VIII of the Separation and
Distribution Agreement, each of the Parties hereto agrees that the appropriate,
exclusive and convenient forum for any disputes between the Parties hereto
arising out of this Agreement or the transactions contemplated hereby shall be
brought and determined in the Court of Chancery of the State of Delaware,
provided, that if jurisdiction is not then available in the Court of Chancery of
the State of Delaware, then any such legal action or proceeding may be brought
in any federal court located in the State of Delaware or any other Delaware
state court (the “Delaware Courts”). Each of the Parties further agrees that
delivery of notice or document by United States registered mail to such Party’s
respective address set forth in Section 6.05 shall be effective as to the
contents of such notice or document, provided that service of process or summons
for any action, suit or proceeding in the Delaware Courts with respect to any
matters to which it has submitted to jurisdiction in this Section 6.15 shall be
effective only pursuant to service on a Party’s registered agent for service of
process.  Each of the Parties irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in the Delaware
Courts, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum..


Section 6.16          Specific Performance.  The Parties agree that irreparable
damage would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to (i) an injunction or injunctions to
enforce specifically the terms and provisions hereof in any arbitration in
accordance with Article VIII of the Separation and Distribution Agreement, (ii)
provisional or temporary injunctive relief in accordance therewith in any
Delaware Court, and (iii) enforcement of any such award of an arbitral tribunal
or a Delaware Court in any court of the United States, or any other any court or
tribunal sitting in any state of the United States or in any foreign country
that has jurisdiction, this being in addition to any other remedy or relief to
which they may be entitled.


9

--------------------------------------------------------------------------------

Section 6.17          Waiver of Jury Trial.  SUBJECT TO ARTICLE VIII OF THE
SEPARATION AND DISTRIBUTION AGREEMENT, EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY JUDICIAL PROCEEDING IN WHICH ANY CLAIM OR COUNTERCLAIM
(WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT, OR OTHERWISE) ASSERTED BASED
UPON, ARISING FROM, OR RELATED TO THIS AGREEMENT OR THE COURSE OF DEALING OR
RELATIONSHIP BETWEEN THE PARTIES TO THIS AGREEMENT, INCLUDING THE NEGOTIATION,
EXECUTION, AND PERFORMANCE OF THIS AGREEMENT. EACH OF THE PARTIES HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND THAT NO PARTY TO
THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, OR REPRESENTATIVE OF ANY PARTY SHALL
REQUEST A JURY TRIAL IN ANY SUCH PROCEEDING NOR SEEK TO CONSOLIDATE ANY SUCH
PROCEEDING WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
6.17.


Section 6.18          Severability.  If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future Law, the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.


Section 6.19          Construction.  The Parties have participated jointly in
the negotiation and drafting of this Agreement. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.


Section 6.20          Authorization.  Each of the Parties hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally and general equity principles.


Section 6.21          No Duplication; No Double Recovery.  Nothing in this
Agreement is intended to confer to or impose upon any Party a duplicative right,
entitlement, obligation or recovery with respect to any matter arising out of
the same facts and circumstances.


10

--------------------------------------------------------------------------------

Section 6.22          No Reliance on Other Party. The Parties hereto represent
to each other that this Agreement is entered into with full consideration of any
and all rights which the Parties hereto may have. The Parties hereto have relied
upon their own knowledge and judgment and have conducted such investigations
they and their in-house counsel have deemed appropriate regarding this Agreement
and their rights in connection with this Agreement. The Parties hereto are not
relying upon any representations or statements made by any other Party, or any
such other Party’s employees, agents, representatives or attorneys, regarding
this Agreement, except to the extent such representations are expressly set
forth or incorporated in this Agreement. The Parties hereto are not relying upon
a legal duty, if one exists, on the part of any other Party (or any such other
Party’s employees, agents, representatives or attorneys) to disclose any
information in connection with the execution of this Agreement or its
preparation, it being expressly understood that no Party hereto shall ever
assert any failure to disclose information on the part of any other Party as a
ground for challenging this Agreement or any provision hereof.


[The remainder of this page has been intentionally left blank.  Signature pages
follow.]


11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Intellectual Property Matters
Agreement to be executed the day and year first above written.



 
TRINITY INDUSTRIES, INC.
     
By:
/s/ Timothy R. Wallace
 
Name:  Timothy R. Wallace
 
Title:  Chief Executive Officer and President
      ARCOSA, INC.      
By:
/s/ Antonio Carrillo
 
Name:  Antonio Carrillo
 
Title:  Chief Executive Officer and President






--------------------------------------------------------------------------------